DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 06/21/2022 has been entered. Claims 1 and 11 have been amended. Claims 1, 2, 4-12, and 14-20 are pending.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 7, 11, and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-12, and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over PARK et al (US Pub. 20150138101) in view of CHAU et al (US Provisional 61908595 as US Pub. 20150148005) in further view of Badawiyeh (PCT/US 2012062081 as US Pub. 20150221287) further in view of Rhee et al (US Pub. 20130298024).
Regarding claim 1, PARK discloses:
An electronic device, (at least refer to fig. 1 and paragraph 67. Describes mobile terminal 100) comprising: 
A wireless communication circuitry, (at least refer to fig. 1 and paragraph 67. Describes a wireless communication unit 110); 
A display, (at least refer to fig. 1 and paragraph 81. Describes processed image frames may be displayed on a display unit 151); and 
A processor operatively coupled to the wireless communication circuitry and the display, (at least refer to fig. 1 and paragraph 110. Describes the controller 180 performs controlling and processing associated with voice calls, data communications, video calls, and the like)
Wherein the processor is configured to: detect, when the display is turned off, a user interaction set based on input, (at least refer to fig. 3, 4B and paragraphs 136, 196. Describes when the pattern of a tap sensed by the sensing unit matches a predetermined pattern, the mobile terminal may release the lock state of the terminal, and activate the display unit, and display predetermined screen information on the display unit. Para. 196, describes: when a tap is applied to a region 420 corresponding to a location disposed with a power button while the display unit 151 is in an inactive state, the controller 180 may display a lock screen on the display unit 151)
Identify a type of the detected user interaction, (at least refer to fig. 1, 4B and paragraphs 111, 196. Describes the controller 180 may perform a pattern recognition processing to recognize a handwriting input or a picture drawing input performed on the touch screen as characters or images, respectively. Para. 196, describes: the power button is provided to activate the display unit 151 according to the power button being pressed (or selected) regardless of the status of the mobile terminal)
Identify a type of content corresponding to the type of the user interaction, (at least refer to fig. 3, 4B and paragraphs 136, 196. Describes when the pattern of a tap sensed by the sensing unit matches a predetermined pattern, the mobile terminal may release the lock state of the terminal, and activate the display unit, and display predetermined screen information on the display unit. Para. 196, describes: when a tap is applied to a region 420 corresponding to a location disposed with a power button while the display unit 151 is in an inactive state, the controller 180 may display a lock screen on the display unit 151) 
Receive, in response to identification of the type of the content, at least one content corresponding to the identified type of content, (at least refer to fig. 3 and paragraph 181, 106. Describes the controller 180 may display first screen information on the display unit 151 when a first predetermined pattern is sensed, and display second screen information which is different from the first screen information on the display unit 151 when a second pattern which is different from the first pattern is sensed. Para. 106, describes: the mobile terminal 100 may be operated in relation to a web storage device that performs the storage function of the memory 160 over the Internet) 
Identify whether the received at least one content includes an image, (at least refer to fig. 4B and paragraph 196. Describes when a tap is applied to a region 420 corresponding to a location disposed with a power button while the display unit 151 is in an inactive state, the controller 180 may display a lock screen on the display unit 151)
Display an item corresponding to the image in a lock-screen through the display, (at least refer to fig. 3, 6B and paragraphs 181, 213. Describes for example, at least one of the plurality of predetermined patterns may be a pattern for entering a home screen page. Para. 213, describes: in an activated state of the display unit 151, different screen information is displayed on the display unit 151 under control of the controller 180. Although not shown, if the display unit 151 is activated in a locked state, the controller 180 displays a lock screen related to input of a password, so that a password for releasing a locked state can be input from a user) and
Reproduce, in response to input of the item, a video corresponding to the video image, (at least refer to fig. 1, 16 and paragraphs 86, 352. Describes the output unit 150 is configured to provide outputs in a visual, audible, and/or tactile manner (e.g., audio signal, video signal, alarm signal, vibration signal, etc.). Para. 352, describes: the controller 180 may display a direct execution menu including graphic objects corresponding to a video function, an Internet function, a social network service (SNS) function, and a music play function, respectively)
Wherein the user interaction comprises pressing a combination of the input, (at least refer to fig. 3-4A and paragraphs 154, 156. Describes the sensing unit 140 may further include at least one of an acceleration sensor for sensing a tap using a pressure sensor for sensing a tap using a pressure applied to the body. Para. 156, describes: The one or more sensors may include a pressure sensor and the like, and may be used to discern the pattern of "knockknock" (a strength of the tap, a location of the tap, a time interval between a first tap and a second tap, an object of the tap, an intensity of the tap, an area of the tap)
PARK does not explicitly disclose:
A plurality of key input buttons:
Receive, in response to identification of the type of the content, at least one content from an external electronic device connected with the electronic device through the wireless communication circuitry, and 
Display, in response to identification of the video thumbnail image, an item corresponding to the video thumbnail image in a lock-screen through the display,
Reproducing a video thumbnail image
Wherein the user interaction comprises pressing a combination of the plurality of key input buttons in one or more of a short press, a long press, or at least two presses.
CHAU teaches:
Receive, in response to identification of the type of the content, at least one content from an external electronic device connected with the electronic device through the wireless communication circuitry, (at least refer to fig. 10-11 and paragraphs 53-54. Describes if the mobile content space auction server 1002 is configured to process bids and content and communicate those bids and content 1008 and 1010 to the mobile electronic devices 1020 that are configured to execute auctions, then the mobile content space auction server 1002 may communicate the bids 1008 in 1010 via the networks 1016 to the electronic devices 1020. Para. 54, describes: The data repositories 1112 may be configured to store lock screen content, bid submissions, and associated parameters from content providers wanting to display content on lock screens of mobile electronic devices)
Display, in response to identification of the image, an item corresponding to the image in a lock-screen through the display, (at least refer to fig. 11-12 and paragraph 56. Describes at step 1108, a winning bid may be selected and an associated content may be delivered to mobile devices that are within the parameters as submitted by the content provider or its agency. In one embodiment, the winning content may be communicated to the mobile device prior to the user causing the lock screen to be displayed. Alternatively, the winning content may be selected and communicated to the mobile device in response to the user causing the lock screen to be displayed)
The two references are analogous art because they both relate with the same field of invention of display device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the method of managing a lock screen content of the user terminal device transmitted from the content provider as taught by CHAU with the lock screen functions after activation of the display device as disclose in PARK. The motivation to combine the CHAU reference is to provide for features that provide assurances to content providers that their content is being viewed in a meaningful manner and encourage user adoption of lock screen content distribution.
CHAU does not teach:
A plurality of key input buttons:
Displaying and reproducing a thumbnail image
Wherein the user interaction comprises pressing a combination of the plurality of key input buttons in one or more of a short press, a long press, or at least two presses.
Badawiyeh teaches:
A plurality of key input buttons, (at least refer to fig. 2-5 and paragraph 23. Describes user input means such as physical buttons/keys block 30):
Wherein the user interaction comprises pressing a combination of the plurality of key input buttons in one or more of a short press, a long press, or at least two presses, (at least refer to fig. 2-5 and paragraphs 26-27. Describes controller 20 is operative to perform and/or enable various other functions including, but not limited to, processing user inputs made via physical buttons/keys block 30, enabling on-screen displays (e.g., video, virtual buttons/keys, menus, etc.) via display 50. Para. 27, describes: Physical buttons/keys block 30 is operative to receive physical user inputs from a user operator of user device 100. Physical buttons/keys block 30 comprises a plurality of physical buttons and/or keys that are arranged in a symmetrical and/or other suitable manner around display 50).
The three references are analogous art because they both relate with the same field of invention of display device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate user interaction with multiple input buttons as taught by Badawiyeh with the method of managing a lock screen content of the user terminal device transmitted from the content provider as taught by CHAU with the lock screen functions after activation of the display device as disclose in PARK. The motivation to combine the Badawiyeh reference is to provide an alternate means of enabling various functions of the display device.
Badawiyeh does not teach:
Displaying and reproducing a thumbnail image,
Rhee teaches: 
Displaying and reproducing a thumbnail image, (at least refer to fig. 1, 13 and paragraph 115. Describes a controller 401 displaying a touch screen locking screen (e.g., lock screen, lock image and lock screen image) in the display module 402 when the touch screen of the display module is in a locking state (e.g., the mobile terminal is in a locking state), and displaying a second region indicating icon(s) (representative image or thumbnail image) linked to an application program on the touch screen locking screen)
The four references are analogous art because they both relate with the same field of invention of display device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a thumbnail image as taught by Rhee with the user interaction with multiple input buttons as taught by Badawiyeh with the method of managing a lock screen content of the user terminal device transmitted from the content provider as taught by CHAU with the lock screen functions after activation of the display device as disclose in PARK. The motivation to combine the Rhee reference is to provide an effective means of executing the application program linked to the thumbnail.
Regarding claim 11, PARK discloses:
A method for displaying a lock-screen of an electronic device, (at least refer to fig. 22A-E and paragraph 405. Describes a method to display a guide screen for easy inputting a control command by a user, and a method to set a motion pattern for releasing a locked state) the method comprising: 
Detecting, when the display is turned off, a user interaction set based on input, (at least refer to fig. 3, 4B and paragraphs 136, 196. Describes when the pattern of a tap sensed by the sensing unit matches a predetermined pattern, the mobile terminal may release the lock state of the terminal, and activate the display unit, and display predetermined screen information on the display unit. Para. 196, describes: when a tap is applied to a region 420 corresponding to a location disposed with a power button while the display unit 151 is in an inactive state, the controller 180 may display a lock screen on the display unit 151); 
Identifying a type of the detected user interaction, (at least refer to fig. 1, 4B and paragraphs 111, 196. Describes the controller 180 may perform a pattern recognition processing to recognize a handwriting input or a picture drawing input performed on the touch screen as characters or images, respectively. Para. 196, describes: the power button is provided to activate the display unit 151 according to the power button being pressed (or selected) regardless of the status of the mobile terminal); 
Identifying a type of content corresponding to the identified type of the user interaction, (at least refer to fig. 3, 4B and paragraphs 136, 196. Describes when the pattern of a tap sensed by the sensing unit matches a predetermined pattern, the mobile terminal may release the lock state of the terminal, and activate the display unit, and display predetermined screen information on the display unit. Para. 196, describes: when a tap is applied to a region 420 corresponding to a location disposed with a power button while the display unit 151 is in an inactive state, the controller 180 may display a lock screen on the display unit 151); 
Receiving, in response to identification of the type of the content, at least one content corresponding to the identified type of content, (at least refer to fig. 3 and paragraph 181, 106. Describes the controller 180 may display first screen information on the display unit 151 when a first predetermined pattern is sensed, and display second screen information which is different from the first screen information on the display unit 151 when a second pattern which is different from the first pattern is sensed. Para. 106, describes: the mobile terminal 100 may be operated in relation to a web storage device that performs the storage function of the memory 160 over the Internet) 
The at least one content corresponding to the identified type of content, (at least refer to fig. 3 and paragraph 181. Describes the controller 180 may display first screen information on the display unit 151 when a first predetermined pattern is sensed, and display second screen information which is different from the first screen information on the display unit 151 when a second pattern which is different from the first pattern is sensed); and 
Identifying whether the received at least one content includes an image, (at least refer to fig. 4B and paragraph 196. Describes when a tap is applied to a region 420 corresponding to a location disposed with a power button while the display unit 151 is in an inactive state, the controller 180 may display a lock screen on the display unit 151)
Displaying an item corresponding to the image in a lock-screen, (at least refer to fig. 3, 6B and paragraphs 181, 213. Describes for example, at least one of the plurality of predetermined patterns may be a pattern for entering a home screen page. Para. 213, describes: in an activated state of the display unit 151, different screen information is displayed on the display unit 151 under control of the controller 180. Although not shown, if the display unit 151 is activated in a locked state, the controller 180 displays a lock screen related to input of a password, so that a password for releasing a locked state can be input from a user)
Wherein the user interaction comprises pressing a combination of the input of the electronic device, (at least refer to fig. 3-4A and paragraphs 154, 156. Describes the sensing unit 140 may further include at least one of an acceleration sensor for sensing a tap using a pressure sensor for sensing a tap using a pressure applied to the body. Para. 156, describes: The one or more sensors may include a pressure sensor and the like, and may be used to discern the pattern of "knockknock" (a strength of the tap, a location of the tap, a time interval between a first tap and a second tap, an object of the tap, an intensity of the tap, an area of the tap).
PARK does not explicitly disclose:
A plurality of key input buttons:
Receive, in response to identification of the type of the content, at least one content from an external electronic device connected with the electronic device through the wireless communication circuitry, and 
Display, in response to identification of the video thumbnail image, an item corresponding to the video thumbnail image in a lock-screen through the display,
Reproducing a video thumbnail image
Wherein the user interaction comprises pressing a combination of the plurality of key input buttons in one or more of a short press, a long press, or at least two presses.
CHAU teaches:
Receiving, in response to identification of the type of the content, at least one content from an external electronic device connected with the electronic device, (at least refer to fig. 10-11 and paragraphs 53-54. Describes if the mobile content space auction server 1002 is configured to process bids and content and communicate those bids and content 1008 and 1010 to the mobile electronic devices 1020 that are configured to execute auctions, then the mobile content space auction server 1002 may communicate the bids 1008 in 1010 via the networks 1016 to the electronic devices 1020. Para. 54, describes: The data repositories 1112 may be configured to store lock screen content, bid submissions, and associated parameters from content providers wanting to display content on lock screens of mobile electronic devices)
Displaying, in response to identification of the image, an item corresponding to the image in a lock-screen through the display, (at least refer to fig. 11-12 and paragraph 56. Describes at step 1108, a winning bid may be selected and an associated content may be delivered to mobile devices that are within the parameters as submitted by the content provider or its agency. In one embodiment, the winning content may be communicated to the mobile device prior to the user causing the lock screen to be displayed. Alternatively, the winning content may be selected and communicated to the mobile device in response to the user causing the lock screen to be displayed).
CHAU does not teach:
A plurality of key input buttons:
Displaying and reproducing a thumbnail image
Wherein the user interaction comprises pressing a combination of the plurality of key input buttons of the electronic device in one or more of a short press, a long press, or at least two presses.
Badawiyeh teaches:
A plurality of key input buttons, (at least refer to fig. 2-5 and paragraph 23. Describes user input means such as physical buttons/keys block 30):
Wherein the user interaction comprises pressing a combination of the plurality of key input buttons of the electronic device in one or more of a short press, a long press, or at least two presses, (at least refer to fig. 2-5 and paragraphs 26-27. Describes controller 20 is operative to perform and/or enable various other functions including, but not limited to, processing user inputs made via physical buttons/keys block 30, enabling on-screen displays (e.g., video, virtual buttons/keys, menus, etc.) via display 50. Para. 27, describes: Physical buttons/keys block 30 is operative to receive physical user inputs from a user operator of user device 100. Physical buttons/keys block 30 comprises a plurality of physical buttons and/or keys that are arranged in a symmetrical and/or other suitable manner around display 50).
Badawiyeh does not teach:
Displaying and reproducing a thumbnail image,
Rhee teaches: 
Displaying and reproducing a thumbnail image, (at least refer to fig. 1, 13 and paragraph 115. Describes a controller 401 displaying a touch screen locking screen (e.g., lock screen, lock image and lock screen image) in the display module 402 when the touch screen of the display module is in a locking state (e.g., the mobile terminal is in a locking state), and displaying a second region indicating icon(s) (representative image or thumbnail image) linked to an application program on the touch screen locking screen)
Regarding the claim 11, refer to the motivation of claim 1.
Regarding claim 2, PARK discloses:
Further comprising: a memory, (at least refer to fig. 1 and paragraph 67. Describes a memory 160) 
Wherein the processor is further configured to: retrieve content stored in the memory, (at least refer to fig. 1 and paragraphs 105, 163. Describes the memory 160 may store software programs used for the processing and controlling operations performed by the controller 180, or may temporarily store data (e.g., a map data, phonebook, messages, still images, video, etc.) that are input or output. Para. 163, describes: The experimentally acquired physical pattern may be prepared during the factory shipment to be stored in the memory unit 160, and periodically updated or changed by the user) and 
Change the lock-screen based on the retrieved content, (at least refer to fig. 6B, 22A-D and paragraphs 210, 213, 181. Describes the controller 180 may divide the display unit 151 into an upper region and a lower region, or an upper region, a middle region and a lower region, based on a preset password. Para. 213, describes: in an activated state of the display unit 151, different screen information is displayed on the display unit 151 under control of the controller 180. Para. 181, describes: the controller 180 may display first screen information on the display unit 151 when a first predetermined pattern is sensed, and display second screen information which is different from the first screen information on the display unit 151 when a second pattern which is different from the first pattern is sensed).
Regarding claim 4, PARK and CHAU do not disclose:
Wherein the plurality of key input buttons comprises at least two of a power button, a volume button, or a home button.
Badawiyeh teaches:
Wherein the plurality of key input buttons comprises at least two of a power button, a volume button, or a home button, (at least refer to fig. 2 and paragraph 33. Describes view video programming where certain buttons thereof (30a and 30c) are used to adjust the volume of the program).
Regarding the claim 4, refer to the motivation of claim 1.
Regarding claim 5, PARK discloses:
Wherein the processor is further configured to: gather, in response to detection of the user interaction, the at least one content based on the identified type of the user interaction, (at least refer to fig. 3, 4B and paragraphs 136, 196. Describes when the pattern of a tap sensed by the sensing unit matches a predetermined pattern, the mobile terminal may release the lock state of the terminal, and activate the display unit, and display predetermined screen information on the display unit. Para. 196, describes: when a tap is applied to a region 420 corresponding to a location disposed with a power button while the display unit 151 is in an inactive state, the controller 180 may display a lock screen on the display unit 151).
PARK does not disclose:
Wherein the processor is further configured to: gather, in response to detection of the user interaction, the at least one content collected by another electronic device based on the identified type of the user interaction.
CHAU teaches:
Wherein the processor is further configured to: gather, in response to detection of the user interaction, the at least one content collected by another electronic device based on the identified type of the user interaction, (at least refer to fig. 10-11 and paragraphs 53-54. Describes if the mobile content space auction server 1002 is configured to process bids and content and communicate those bids and content 1008 and 1010 to the mobile electronic devices 1020 that are configured to execute auctions, then the mobile content space auction server 1002 may communicate the bids 1008 in 1010 via the networks 1016 to the electronic devices 1020. Para. 54, describes: The data repositories 1112 may be configured to store lock screen content, bid submissions, and associated parameters from content providers wanting to display content on lock screens of mobile electronic devices).
Regarding the claim 5, refer to the motivation of claim 1.
Regarding claim 6, PARK discloses:
Wherein the processor is further configured to: display, in response to detection of the user interaction, at least one content item for gathering content corresponding to the user interaction, (at least refer to fig. 22C, 4B and paragraphs 413, 196. Describes a touch input, which starts from a first point on the display unit 151 toward a second point, may be applied in a deactivated state of the display unit 151. The controller 180 may divide an entire region of the display unit 151 into a first region and a second region, based on a touch area on the display unit 151. Then the controller 180 displays a guide screen 2230 on one of the first region and the second region. Para. 196, describes: when a tap is applied to a region 420 corresponding to a location disposed with a power button while the display unit 151 is in an inactive state, the controller 180 may display a lock screen on the display unit 151).
Regarding claim 7, PARK does not disclose:
Wherein the type of the at least one content comprises one of: personal content stored on the electronic device, social networking service (SNS) content available from an SNS service, web surfing content available from a web site, linkage content stored on an external device connected to the electronic device by a local area network (LAN), or app content available from an application stored on the electronic device.
CHAU teaches:
Wherein the type of the at least one content comprises one of: personal content stored on the electronic device, social networking service (SNS) content available from an SNS service, web surfing content available from a web site, linkage content stored on an external device connected to the electronic device by a local area network (LAN), or app content available from an application stored on the electronic device, (at least refer to fig. 2A, 2C and paragraphs 36, 38. Describes the lock screen content 200 may include text, graphics, images, photographs, video, music, or any other static or dynamic graphic, as understood in the art. The content 200 may be informational, promotional, entertainment, or otherwise. Para. 38, describes: the information 208 is a webpage on a mobile browser of a mobile electronic device).
Regarding the claim 7, refer to the motivation of claim 1.
Regarding claim 8, PARK does not explicitly disclose:
Wherein the processor is further configured to: generate an image based on received at least one content, and configure the generated image as background image.
CHAU teaches:
Wherein the processor is further configured to: generate an image based on received at least one content, and configure the generated image as background image, (at least refer to fig. 2A and paragraph 36. Describes the lock screen content 200 may include text, graphics, images, photographs, video, music, or any other static or dynamic graphic, as understood in the art. The content 200 may be informational, promotional, entertainment, or otherwise. Information associated with the lock screen content 200, graphical indicia or representation 202, such as an amount of currency or other compensation that indicates to the user how much compensation he or she will earn).
Regarding the claim 8, refer to the motivation of claim 1.
Regarding claim 9, PARK does not explicitly disclose:
Wherein the processor is further configured to: share the generated image with another electronic device.
CHAU teaches:
Wherein the processor is further configured to: share the generated image with other electronic device, (at least refer to fig. 10 and paragraph 53. Describes the mobile electronic devices 1020 may be configured to generate information associated with lock screen content being displayed thereon and communicate results information 1022 via the networks 1016 to the mobile content space auction server 1002 for storage and processing thereon).
Regarding the claim 9, refer to the motivation of claim 1.
Regarding claim 10, PARK does not explicitly disclose:
Wherein the processor is further configured to: identify a linkage information corresponding to the received at least one content, and generate the image based on the linkage information.
CHAU teaches:
Wherein the processor is further configured to: identify a linkage information corresponding to the received at least one content, and generate the image based on the linkage information, (at least refer to fig. 2A and paragraph 36. Describes in addition to including a graphic, to allow a user to know how much he or she will earn by accessing information associated with the lock screen content 200, a graphical indicia or representation 202, such as an amount of currency or other compensation, that indicates to the user how much compensation he or she will earn).
Regarding the claim 10, refer to the motivation of claim 1.
Regarding claim 12, PARK discloses:
Further comprising: retrieving content stored in a memory of the electronic device, (at least refer to fig. 1 and paragraph 105. Describes the memory 160 may store software programs used for the processing and controlling operations performed by the controller 180, or may temporarily store data (e.g., a map data, phonebook, messages, still images, video, etc.) that are input or output); and 
Changing the lock-screen based on the retrieved content, (at least refer to fig. 6B, 22A-D and paragraphs 210, 213, 181. Describes the controller 180 may divide the display unit 151 into an upper region and a lower region, or an upper region, a middle region and a lower region, based on a preset password. Para. 213, describes: in an activated state of the display unit 151, different screen information is displayed on the display unit 151 under control of the controller 180. Para. 181, describes: the controller 180 may display first screen information on the display unit 151 when a first predetermined pattern is sensed, and display second screen information which is different from the first screen information on the display unit 151 when a second pattern which is different from the first pattern is sensed).
Regarding claim 14, PARK and CHAU do not disclose:
Wherein the plurality of input comprises at least two of a power button, a volume button, or a home button.
Badawiyeh teaches:
Wherein the plurality of input comprises at least two of a power button, a volume button, or a home button, (at least refer to fig. 2 and paragraph 33. Describes view video programming where certain buttons thereof (30a and 30c) are used to adjust the volume of the program).
Regarding the claim 14, refer to the motivation of claim 1.
Regarding claim 15, PARK discloses:
Gathering, in response to detection of the user interaction, the at least one content based on the identified type of the user interaction, (at least refer to fig. 3, 4B and paragraphs 136, 196. Describes when the pattern of a tap sensed by the sensing unit matches a predetermined pattern, the mobile terminal may release the lock state of the terminal, and activate the display unit, and display predetermined screen information on the display unit. Para. 196, describes: when a tap is applied to a region 420 corresponding to a location disposed with a power button while the display unit 151 is in an inactive state, the controller 180 may display a lock screen on the display unit 151).
PARK does not disclose:
Gathering, in response to detection of the user interaction, the at least one content collected by another electronic device based on the identified type of the user interaction.
CHAU teaches:
Gathering, in response to detection of the user interaction, the at least one content collected by another electronic device based on the identified type of the user interaction, (at least refer to fig. 10-11 and paragraphs 53-54. Describes if the mobile content space auction server 1002 is configured to process bids and content and communicate those bids and content 1008 and 1010 to the mobile electronic devices 1020 that are configured to execute auctions, then the mobile content space auction server 1002 may communicate the bids 1008 in 1010 via the networks 1016 to the electronic devices 1020. Para. 54, describes: The data repositories 1112 may be configured to store lock screen content, bid submissions, and associated parameters from content providers wanting to display content on lock screens of mobile electronic devices).
Regarding the claim 15, refer to the motivation of claim 1.
Regarding claim 16, PARK discloses:
Displaying, in response to detection of the user interaction, at least one content item for gathering content corresponding to the user interaction, (at least refer to fig. 22C, 4B and paragraphs 413, 196. Describes a touch input, which starts from a first point on the display unit 151 toward a second point, may be applied in a deactivated state of the display unit 151. The controller 180 may divide an entire region of the display unit 151 into a first region and a second region, based on a touch area on the display unit 151. Then the controller 180 displays a guide screen 2230 on one of the first region and the second region. Para. 196, describes: when a tap is applied to a region 420 corresponding to a location disposed with a power button while the display unit 151 is in an inactive state, the controller 180 may display a lock screen on the display unit 151).
Regarding claim 17, PARK does not disclose:
Wherein the type of the at least one content comprises one of: personal content stored on the electronic device, social networking service (SNS) content available from an SNS service, web surfing content available from a web site, linkage content stored on an external device connected to the electronic device by a local area network (LAN), or app content available from an application stored on the electronic device.
CHAU teaches:
Wherein the type of the at least one content comprises one of: personal content stored on the electronic device, social networking service (SNS) content available from an SNS service, web surfing content available from a web site, linkage content stored on an external device connected to the electronic device by a local area network (LAN), or app content available from an application stored on the electronic device, (at least refer to fig. 2A, 2C and paragraphs 36, 38. Describes the lock screen content 200 may include text, graphics, images, photographs, video, music, or any other static or dynamic graphic, as understood in the art. The content 200 may be informational, promotional, entertainment, or otherwise. Para. 38, describes: the information 208 is a webpage on a mobile browser).
Regarding the claim 17, refer to the motivation of claim 1.
Regarding claim 18, PARK does not explicitly disclose:
Further comprising: generating an image based on received at least one content; and configuring the generated image as background image.
CHAU teaches:
Wherein the processor is further configured to: generate an image based on received at least one content, and configure the generated image as background image, (at least refer to fig. 2A and paragraph 36. Describes the lock screen content 200 may include text, graphics, images, photographs, video, music, or any other static or dynamic graphic, as understood in the art. The content 200 may be informational, promotional, entertainment, or otherwise. Information associated with the lock screen content 200, graphical indicia or representation 202, such as an amount of currency or other compensation that indicates to the user how much compensation he or she will earn).
Regarding the claim 18, refer to the motivation of claim 1.
Regarding claim 19, PARK does not explicitly disclose:
Further comprising: sharing the generated image with other electronic device.
CHAU teaches:
Wherein the processor is further configured to: share the generated image with another electronic device, (at least refer to fig. 10 and paragraph 53. Describes the mobile electronic devices 1020 may be configured to generate information associated with lock screen content being displayed thereon and communicate results information 1022 via the networks 1016 to the mobile content space auction server 1002 for storage and processing thereon).
Regarding the claim 19, refer to the motivation of claim 1.
Regarding claim 20, PARK does not explicitly disclose:
Further comprising: identifying a linkage information corresponding to the received at least one content, and generating the image based on the linkage information.
CHAU teaches:
Wherein the processor is further configured to: identify a linkage information corresponding to the received at least one content, and generate the image based on the linkage information, (at least refer to fig. 2A and paragraph 36. Describes in addition to including a graphic, to allow a user to know how much he or she will earn by accessing information associated with the lock screen content 200, a graphical indicia or representation 202, such as an amount of currency or other compensation, that indicates to the user how much compensation he or she will earn).
Regarding the claim 20, refer to the motivation of claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEDAYO B ILUYOMADE whose telephone number is (571)270-7118. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IFEDAYO B ILUYOMADE/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        08/09/2022